internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - 1d number contact telephone number legend il dollar_figure - r high school dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code in our letter dated date you were previously classified as a supporting_organization until recently when you requested classification as a private_foundation effective date as such we determined you were classified as a private_foundation as defined in sec_509 your letter dated date indicates that you will provide scholarships you have provided scholarships for the last years of your operations due to sec_1241 of the pension_protection_act of you recently converted to a private_foundation and requested an advance approval for your grant-making program your purpose is to award scholarships to high school students attending r these grants provide additional funding to help students with tuition related costs at a post-secondary school scholarships are advertised to all available students eligible to apply at r the criteria to determine eligibility for the scholarships are e e the applicant must attend r the individual must be enrolled at a post-secondary school to receive an award recipients are selected based on the eligibility criteria listed above in their scholarship request the applicant must detail their financial need s a t scores community service activities gpa and class rank annual scholarships will be awarded based on the applicant's academic standing and financial need potential recipients must submit a scholarship application form and provide supporting documentation to be considered for a grant a scholarship selection committee will first review applications to determine whether the applicant meets the grant criteria and make decisions for awarding scholarships as part of the program relatives of members of the selection committee will abstain from voting on related_party scholarship applications two annual scholarships will be awarded primarily based on merit with a secondary focus on financial need criteria will be weighted and for academic and financial need respectively the grant recipient must meet the following requirements in the first year of the grant in order to receive funding from you e applicant must maintain a cumulative grade point average of at least dollar_figure on a scale of dollar_figure up to in order to seek renewal of the grant the recipient must meet the following requirements in order to continue receiving funding from you e applicant must maintain a cumulative grade point average of at least dollar_figure on a scale of dollar_figure up to you maintain record case histories of all grants and the payments from you are made directly to the school in which the recipient is enrolled as part of the program the student is required each semester to submit to you proof of enrollment and academic transcripts in the event that the recipient is not in good academic standing the student will lose the scholarship sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations enclosure notice
